Citation Nr: 1107900	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  03-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for kidney damage due to treatment received at a VA 
Medical Center in February and March 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to October 
1972.  The service records also show that the Veteran served in 
Vietnam from August to December 1968.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the RO which 
denied the benefit sought on appeal.  The Board remanded the 
appeal for additional development in April 2005, October 2006, 
June 2007, May 2008, and April 2009.  

In a letter received in December 2005, the Veteran raised the 
additional issues of service connection for post traumatic stress 
disorder and a skin disorder claimed as due to herbicide 
exposure.  Additionally, the record shows that the Veteran was 
recently diagnosed with diabetes mellitus and heart disease 
(ischemic stroke).  In light of 38 C.F.R. § 3.309(e) and the 
recent changes pertaining to ischemic heart disease associated 
with certain herbicide exposures, the Board finds that a claim of 
service connection for additional disability has been reasonably 
raised by the record.  These issues are not in appellate status 
or inextricably intertwined with the issue currently on appeal 
and are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  

REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he suffered kidney damage from 
medications administered to control infection following surgical 
procedures at a VA hospital in February and March 2001, and 
believes that service connection should be established for his 
current kidney problems.  

Historically, the Veteran underwent elective inflatable penile 
prosthetic surgery at a VA hospital in February 2001.  The 
surgical procedure was uneventful, but the Veteran developed a 
low grade fever and moderate penile edema and erythema the 
following day, and was continued on intravenous antibiotic 
medication for several days.  After one week, the intravenous 
Vancomycin and gentamicin medications were discontinued and he 
was started on Keflex.  However, his fever spiked at 102 degrees 
and the erythema and edema remained consistent.  Following 
consultation with the Veteran, the inflatable prosthesis was 
removed and a malleable prosthesis was inserted without 
complication in March 2001.  Post-operatively, the Veteran had an 
elevated hermatocrit and potassium which required urgent 
intervention to reduce his serum potassium.  A nephrology consult 
concluded that dialysis was not necessary and the Veteran was 
treated aggressively with hydration and dieresis, and given a 
unit of packed red blood cells.  However, the prosthesis remained 
very erythematous, edematous, tender and red consistent with 
likely infection, and the prosthesis was removed on the second 
post-operative day.  

The evidence of record subsequent to the surgeries showed that 
the Veteran was treated for recurring symptoms on numerous 
occasions, but did not show a clear diagnosis or indicate the 
nature or etiology of his recurring kidney problems.  

During the course of the appeal, the Board attempted to obtain a 
medical opinion as to whether the Veteran suffered any kidney 
damage as a result of the February and March 2001 penile 
prosthetic surgeries and, if so, whether any identified 
disability was due to or the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment.  

Applicable criteria provides that compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 are payable, in pertinent 
part, for additional disability not the result of the veteran's 
own willful misconduct, where such disability was caused by 
hospital care, medical or surgical treatment, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case of 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002); see also VAOPGCPREC 40-97.  

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  

To establish that disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and, (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32.  

In this case, while the claims files have been reviewed by 
various VA healthcare providers over the course of this appeal, 
none of the reports have provided a clear and comprehensive 
response to the specific medical questions that must be resolved 
before the Board can address the question of fault under the 
above cited VA regulations.  

In October 2002, a VA urologist stated that the surgeries were 
performed properly and for good and sufficient reasons, and 
opined there was no evidence of carelessness, negligence, lack of 
proper skill, error in judgment or any other circumstances 
indicating fault on the part of VA in performing the surgeries.  
However, the Board subsequently found that not all of the VA 
treatment records had been associated with the claims file and 
that the opinion was, therefore, inadequate.  

Subsequent attempts by the Board to obtain a medical opinion were 
frustrated by the absence of a comprehensive VA examination to 
determine the current state of the Veteran's medical condition, 
vis-à-vis, whether he had a kidney disorder at present, and the 
failure by VA examiners to provide a clear and unambiguous 
medical opinion.  

In October 2009, a VA physician indicated, in essence, that the 
Veteran's laboratory findings following his surgery in February 
2001 remained above the normal range until January 2004, and were 
consistent with the criteria for a diagnosis of chronic kidney 
disease.  She noted that while the abnormal findings could be due 
to diabetes mellitus, the Veteran was not diagnosed with diabetes 
until 2006.  The physician opined that it was at least as likely 
as not that the Veteran's kidney disease was caused by or a 
result of aminoglycoside nephrotoxicity.  However, the examiner 
did not did not address the legal standard required for 
compensation claims under the provisions of 38 U.S.C.A. § 1151.  
That is, whether the Veteran's kidney disease was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment.  

Based on a review of the claims file, the Board finds that the 
evidence of record does not contain sufficient information to 
address the required legal inquiries as to whether the Veteran's 
current kidney disease was a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA medical personnel from surgeries in 
February and March 2001, or that any current kidney disorder was 
due to an event that was not reasonably foreseeable.  Such an 
opinion is necessary prior to a final adjudication of the 
Veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Therefore, it is incumbent on 
the Board to remand this matter and supplement the record prior 
to issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 513 
(1998); Colvin, 1 Vet. App. at 175; see also Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  

Because this case presents complex medical and unresolved factual 
questions which the Board is precluded from reaching its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The claims file and a copy of this 
remand should be forwarded to VA physician 
who reviewed the file in October 2009 for 
review and an opinion as to whether it is 
at least as likely as not that the 
Veteran's current kidney disease, which she 
considered to be due to aminoglycoside 
nephrotoxicity, was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA medical 
personnel from surgeries in February and 
March 2001, or was due to an event that was 
not reasonably foreseeable.  

If the examiner is unable to answer the 
above inquiry, this should be so indicated 
and an explanation included.  A complete 
rationale must be provided for all 
conclusions reached and opinions expressed.  

2.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2010).  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
an SSOC and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

